DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on April 6, 2021.
The rejection of claims 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al is withdrawn in view of Applicants amendment.
The rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Ye et al is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallaway et al (US Patent Application 2011/0174701).
Regarding claims 10-15, Gallaway et al teaches MWNT with nickel deposited thereon in a polymer matrix (Paragraph 110, Figure 13).  Gallaway et al further teaches discontinuous metal coating (Paragraph 63, Figures 4A, 5A and 5B).  Gallaway et al further teaches functionalized carbon nanotubes (Paragraph 61, 117).  Gallaway et al further teaches depositing metal such as nickel, cobalt, copper and silver on carbon nanotubes (Paragraphs 14, 97-99).  Gallaway et al further teaches a plurality of thermally insulated islands of metal over the carbon nanotubes (Figures 4A, 5A and 5B).  Gallaway et al further teaches a resistivity of 2.88E+01 and 2.47E-01 (0.034 S/cm and 4.04 S/cm conductivity).  Gallaway et al fails to specifically disclose In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I. 

Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toshima et al (WO Patent 2017/122805).
To further advance the prosecution of this invention, Toshima et al (US Patent Application 2019/0013454 which is an English equivalent of (WO Patent 2017/122805) will be used in this rejection.
Regarding claims 10-15, Toshima et al teaches a composition for a thermoelectric conversion element comprising metal nanoparticle-supporting carbon nanotubes and a resin component (which satisfies claimed matrix) (Abstract).  Toshima et al further teaches the CNTs can have functional group (Paragraph 40).  Toshima et al further teaches metals such as cobalt, nickel, copper and silver (Paragraph 45).  Toshima et al further teaches metal particles supported on parts of the CNTs (which satisfies claimed discontinuous coating of metal and plurality of thermally insulated islands of metal over the surface) (Paragraph 142).  Toshima et al further teaches electrical conductivity of 120.1 S/cm (Table 1).  Toshima et al fails to specifically disclose the thermal conductivity and Seebeck coefficient of the composition as recited in the instant claims, however, Toshima et al teaches the same composition as recited in the instant claims, hence, the properties are inherent to the composition.  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallaway et al (US Patent Application 2011/0174701) as applied to claims 10-15 above.
Regarding claims 13, 15, Gallaway et al fails to specifically disclose the thermal conductivity and Seebeck coefficient of the composition.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the composition to have the same properties as instantly claimed as Gallway et al teaches the same composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toshima et al (WO Patent 2017/122805) as applied to claims 10-15 above.
To further advance the prosecution of this invention, Toshima et al (US Patent Application 2019/0013454 which is an English equivalent of (WO Patent 2017/122805) will be used in this rejection.
Regarding claims 13, 15, Toshima et al fails to specifically disclose the thermal conductivity and Seebeck coefficient of the composition.  Toshima et al further teaches the resin has a thermal conductivity of 0.5 W/mK or less (Paragraph 95).  Toshima et al further teaches higher Seebeck coefficient and power factors indicate better thermoelectric conversion characteristics (Paragraph 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the thermal conductivity to be within the range as instantly claimed as Toshima et al teaches the thermal conductivity of the resin is 0.5 W/mK or less and Toshima et al teaches the same composition as instant invention.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Seebeck coefficient of the composition to be within the same range as the claimed composition in Toshima et al as Toshima et al teaches the same composition as the instant invention and Toshima et al teaches a higher Seebeck coefficient indicates a better thermoelectric conversion characteristic.  Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the composition to have the same properties as instantly claimed as Toshima et al teaches the same composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.
Response to Arguments
Applicant’s arguments with respect to claims 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 26, 2021